Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of November 19th 2021 has been considered.
Claims 1 has been amended.
Claims 8-12 were added.
Claims 1-12 are pending in the current application.
Claims 6-7 are withdrawn from consideration.
Claims 1-5 and 8-12 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19th 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ergun et al (US 2015/0157038 A1) in view of Eskins et al (US 5,676,994). 

Regarding claims 1 and 3: Ergun discloses an oil composition (i.e., oleogel) comprising 80wt%-92wt% triacylglycerol oils and fats (see Ergun abstract; paragraphs [0018]-[0019]), and one or more ethylcellulose (see Ergun abstract; paragraphs [0021]-[023]) and a stabilizer consisting of one or more fatty acids, one or more monoglycerides of fatty acids, one or more diglycerides of fatty acids and mixtures thereof to increase the firmness (see Ergun abstract; paragraph [0031]). Ergun also discloses the ratio of the triacylglycerol oil to ethylcellulose to be 90:10 (see Ergun abstract; paragraph [0017]) and the ratio of the ethylcellulose to stabilizer to be from 5:1 to 1:1 (see Ergun paragraph [0031]). Given the fact the relative contents of the oil, ethylcellulose and stabilizer recited in claim 1 overlap the relative contents of the oil, ethylcellulose and stabilizer in Ergun, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the starch recited in claims 1 and 3: Ergun discloses an oil composition comprising triacylglycerol oil or fat (e.g., vegetable oils), and one or more ethylcellulose and stabilizer, but fails to disclose starch; However, Eskins discloses using starch having amylose content of less than 35% (e.g., corn starch) for oil structuring, wherein 5 to 900 parts of oil are combined with 100 parts of the starch (i.e., oil comprises about 5-90% of the combined starch-oil composition on a dry weight basis) (see Eskins column 6, lines 17-47 and column 7, lines 36-40). Since the ratio of the contents of oil to starch recited in claim 1 is close enough to the ratio of oil to starch in Ergun, it would have been obvious to a skilled artisan the oil and starch contents recited in claim 1 are but obvious variants of that disclosed in Eskins. Accordingly, it would have been obvious to a skilled artisan to have modified Ergun and to have added starch to the oleogel in order to provide further structure to the oleogel, and thus arrive at the claimed limitations.
Regarding claim 2: Ergun discloses an oil composition (i.e., oleogel) comprising 80wt%-92wt% triacylglycerol oils and fats, wherein the triacylglycerol oils and fats are mixtures of at least one unsaturated oil (e.g., grape seed oil, flaxseed oil, corn oil, canola oil, etc) and at least one saturated fat (e.g., cocoa butter and palm oil) (see Ergun paragraph [0020]), but fails to disclose the ratio of the unsaturated oil to saturated fat to be 6:1 or greater; However, Ergun discloses of the health benefits of consuming less saturated fats and more unsaturated oils, and of the goal/desire of the inventor is to provide an oleogel comprising less saturated fats and more unsaturated oils (see Ergun paragraphs [0001]-[0004]). Therefore, it would have been obvious to a skilled artisan at the time application was filed to have modified Ergun and to have adjusted the ratio of unsaturated oils to saturated fats in the oleogel to at least 6-to-1 in order to provide the consumer with the health benefits associated with increased unsaturated oil intake and decreased saturated fat intake, and thus arrive at the claimed limitations.
Regarding claims 4, 5, 8 and 9: Ergun discloses the additive (i.e., stabilizer) is selected from the group consisting of one or more fatty acids, one or more monoglyceride of a fatty acid, and mixtures thereof, such as polyglyceryl ester of stearic acid (PGPS), glyceryl monostearate (GMS) and sorbitan monostearate (see Ergun paragraph [0031]), which all comprise stearic acid.
Regarding claims 10-12: While Ergun in view of Eskins fail to disclose the firmness of the modified oil composition from Ergun with the starch from Eskins, given the fact that the oil composition in Ergun in view of Eskins comprise the same, or similar constituents, at the same, or similar relative contents, it is examiner’s position that the firmness values of the oil composition recited in claims 10-12, are inherently present in the oil composition in Ergun as modified by Eskins. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Response to Arguments
Applicant's arguments filed on November 19th 2021 have been fully considered but they are not persuasive.

With regards to applicants’ argument that the prior art references fail to disclose newly added oil and starch contents and oleogel firmness limitations, it is most respectfully noted that these new limitations are addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792